ON JOINT MOTION TO DISMISS APPEAL
Before LANDRY, ELLIS and BLANCHE, JJ.
LANDRY, Judge.
On joint motion of Johnie E. Branch, Jr., Counsel for plaintiff-appellant, State of Louisiana, Through the Department of Highways, and Clint L. Pierson, Jr., Counsel for defendants, Theodora Miiliot Poole and Weldon W. Poole, it is ordered, adjudged and decreed that the appeal taken herein by the State of Louisiana, Through the Department of Highways, be dismissed pursuant to Rule VII, Section 3, Uniform Rules of the Courts of Appeal in and for the State of Louisiana, and this matter remanded to the trial court for further proceedings. Costs of this appeal chargeable to appellant according to law shall be paid by appellant.
Appeal dismissed and case remanded.